          Case 2:19-cv-03514-LKC Document 15 Filed 04/30/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICIA SMITH,                                     :              CIVIL ACTION
       Plaintiff                                    :
                                                    :
     v.                                             :
                                                    :
ANDREW SAUL,                                        :
Commissioner of Social Security,                    :
    Defendant.                                      :                      No. 19-3514

                                            ORDER

CARACAPPA, LINDA K., M.J.



           AND NOW, this 30​th​ day of April 2020, upon consideration of plaintiff’s request for

review and defendant’s response thereto, ​IT IS ORDERED​ that:


           1. Plaintiff’s Request for Review is ​DENIED​; and

           2. The Clerk of Court is directed to mark this case ​CLOSED​.




                                                   BY THE COURT:

                                                   /S LINDA K. CARACAPPA
                                                   LINDA K. CARACAPPA, M.J.
